Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           


Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dow et al (8322520).


[AltContent: textbox (First draper support)][AltContent: arrow]
[AltContent: textbox (Draper arm)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cutter bar mount & arm)][AltContent: textbox (Second draper support)][AltContent: arrow]
    PNG
    media_image1.png
    411
    729
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (having a curved surface)][AltContent: arrow]
    PNG
    media_image2.png
    279
    386
    media_image2.png
    Greyscale



1. A draper support sub-assembly for a draper belt assembly of a header of an agricultural harvester, the draper support sub-assembly comprising: 
a first draper support (marked up) having a curved surface for supporting a draper belt (shown/taught above); 
a second draper support (marked up) having a curved surface for supporting the draper belt (shown/taught above); and 
a cutter bar mount for supporting a cutter bar (marked up), wherein the cutter bar mount is positioned adjacent to the first and second draper supports (shown above).

wherein the second draper support is spaced from and below the first draper support (shown above).

3. The draper support sub-assembly of claim 1, wherein the first draper support is an elliptical shaped support member (ovate as shown above).

4. The draper support sub-assembly of claim 1, wherein the cutter bar mount comprises a cutter arm (marked up) extending outwardly away from the first draper support for connecting to the cutter bar (shown above).

5. The draper support sub-assembly of claim 1, wherein the cutter bar mount comprises a draper arm extending below the first draper support for supporting the second draper support (marked up).




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cormier et al (8511050).

[AltContent: arrow][AltContent: textbox (Longitudinal axis of the support sub-assembly)][AltContent: connector]
    PNG
    media_image3.png
    448
    552
    media_image3.png
    Greyscale

[AltContent: textbox (Support member)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Draper arm)][AltContent: arrow][AltContent: textbox (Cutter bar mount)][AltContent: arrow][AltContent: textbox (The draper support sub-assembly pivotable about a longitudinal axis of the support arm sub-assembly (axis shown above))][AltContent: textbox (Draper support sub-assembly)][AltContent: arrow]
    PNG
    media_image4.png
    283
    557
    media_image4.png
    Greyscale






6. A cutter bar support sub-assembly for a draper belt assembly of a header of an agricultural harvester, the cutter bar support sub-assembly comprising: 
a draper support sub-assembly having: 
a first draper support (marked up) having a curved surface for supporting a draper belt (figs 6, 7; NOTE: a curved surface or bent surface is formed at the transition area from the flat belt contact area), and 
a cutter bar mount for supporting a cutter bar (marked up), 
wherein the cutter bar mount is connected to the first draper support (shown above); and 
a support arm sub-assembly having: 
a support member (marked up) for connecting to the header; 
wherein the draper support sub-assembly is pivotably connected to the support arm sub-assembly and pivotable about a longitudinal axis of the support arm sub-assembly (marked up).

7. The cutter bar support sub-assembly of claim 6, wherein the draper support sub-assembly comprises a second draper support having a curved surface for supporting the draper belt (marked up; and, see note above), and 
wherein the second draper support is connected to the cutter bar mount (shown/taught above).

8. The cutter bar support sub-assembly of claim 6, wherein the draper support sub-assembly comprises a second draper support having a curved surface for supporting the draper belt, and wherein the second draper support is spaced from and below the first draper support (see cl. 7; shown/taught above).

9. The cutter bar support sub-assembly of claim 6, wherein the cutter bar mount comprises a draper arm extending below the first draper support (marked up) for supporting a second draper support having a curved surface for supporting the draper belt (NOTE: the second draper is not positively claimed, i.e. “for supporting …”).

10. The cutter bar support sub-assembly of claim 6, wherein the cutter bar mount comprises a cutter arm extending outwardly away from the first draper support for connecting to the cutter bar (fig 7).

pivotable about an axis (fig 3, ref. “P”) substantially perpendicular to the longitudinal axis of the support arm sub-assembly in a direction upwards or downwards relative to the frame.

The following are already addressed above, unless otherwise noted:

12. A header for an agricultural harvester, the header comprising: 
a frame (fig 3); 
a cutter bar (fig 2); 
a draper belt (32); and 
a cutter bar support sub-assembly connected to the frame, the cutter bar support sub-assembly comprising: 
a draper support sub-assembly having: 
a first draper support that includes a curved surface engaging the draper belt, and 
a cutter bar mount supporting the cutter bar, and 
a support arm sub-assembly comprising: 
a support member connected to the frame, 
wherein the draper support sub-assembly is pivotably connected to the support arm sub-assembly and pivotable about a longitudinal axis of the support arm sub-assembly.

13. The header of claim 12, wherein the cutter bar support sub-assembly (which includes elements 54) is positioned above the draper belt (specifically the lower run of the belt; fig 3).



15. The header of claim 12, wherein the draper support sub-assembly further comprises a second draper support having a curved surface engaging the draper belt and spaced from and below the first draper support (see cl. 8).

16. The header of claim 12, wherein the draper support sub-assembly further comprises a second draper support having a curved surface engaging the draper belt, and wherein the first draper support supports an upper portion of the draper belt and the second draper support supports a bottom portion of the draper belt (fig 3).

17. The header of claim 12, wherein the draper support sub-assembly further comprises a second draper support having a curved surface engaging the draper belt, and wherein a bottom portion of the draper belt extends between the first draper support and the second draper support (fig 3).

18. The header of claim 12, wherein the cutter bar mount comprises a draper arm extending outwardly and below a bottom portion of the draper belt for supporting a second draper support (cl. 9).

19. The header of claim 12, wherein the support arm sub-assembly is pivotally connected to the frame and configured to pivot about an axis substantially perpendicular to the longitudinal axis of the support arm sub-assembly (cl. 11).


wherein the cutter bar mount is connected to both the first and second draper supports (shown/taught above).

In re cl. 1-5: already addressed above.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figgins et al (8601779), in view of Cormier et al (8511050).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Figgins teaches the claimed invention: 


[AltContent: textbox (Cutter bar mount)][AltContent: arrow][AltContent: textbox (a support member )][AltContent: connector][AltContent: arrow] 
    PNG
    media_image5.png
    421
    688
    media_image5.png
    Greyscale

[AltContent: textbox (Longitudinal axis of the support arm sub-assembly)]



Except for curved shape 1st  & 2nd draper supports connected to the cutter bar mount (shown above).


Dow teaches what is well known, an upper and a lower draper belt supports (see details above).



Figgins with the teachings of Dow, in order to prevent crop residue to become lodged in critical areas and interfere with the movement of the draper belt and avoid premature wear or stall of the draper belt.

One of ordinary skill in the art would recognize that the curve shape of the draper support(s) is a variable which may be determined through the design process and routine methods of experimentation to achieve the desired results. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify to further modify the shape of the draper supports as needed to achieve the desired characteristics best suited to the intended use. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Cormier et al (8511050) teaches in fig 2 using draper supports as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671